MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                 Jul 24 2019, 7:28 am

court except for the purpose of establishing                                   CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Talisha Griffin                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In Re the Matter of:                                      July 24, 2019

M.B. (Minor Child)                                        Court of Appeals Case No.
                                                          19A-JC-253
and
                                                          Appeal from the Marion Superior
L.A. (Mother),                                            Court
Appellant-Respondent,                                     The Honorable Marilyn Moores,
                                                          Judge
        v.                                                The Honorable Gael Deppert,
                                                          Magistrate
The Indiana Department of                                 Trial Court Cause No.
Child Services,                                           49D09-1810-JC-2638
Appellee-Petitioner,

and

Child Advocates, Inc.,


Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019                      Page 1 of 18
      Guardian Ad Litem.




      Riley, Judge.


                                     STATEMENT OF THE CASE


[1]   Appellant-Respondent, L.A. (Mother), appeals the trial court’s determination

      that her minor child, M.B. (Child), is a Child in Need of Services (CHINS).


[2]   We affirm.


                                                    ISSUES
[3]   Mother presents us with two issues on appeal, which we restate as:


          (1) Whether the trial court’s findings are supported by the evidence; and

          (2) Whether the trial court’s conclusion that Child is a CHINS is clearly

              erroneous.




      Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 2 of 18
                          FACTS AND PROCEDURAL HISTORY
[4]   Child was born in April 2004 to Mother and R.B. (Father). 1 Mother became

      involved with child welfare authorities in December 2015 when she and Child

      were living in Illinois. Mother required short-term, in-patient care to address

      her mental health, and Child was placed in foster care. Child was returned to

      Mother in April 2016, and the case was closed in March 2017. By that time,

      Mother and Child were living in public housing in Illinois. In May 2017,

      Mother was evicted from her public housing due to her failure to recertify to

      maintain her placement. She and Child became homeless and lived in a series

      of shelters as Mother relocated to Anderson, Indiana, and Lexington,

      Kentucky. By the spring of 2018, Mother and Child were in Cincinnati, Ohio,

      where they lived in a bus station for approximately two weeks. Mother and

      Child were kicked out of the bus station during the day, so Child slept on a

      bench. Child was arrested at the bus station for an offense, the nature of which

      is not clear from the record. Thereafter, Mother and Child moved to

      Indianapolis, where Mother placed Child in a series of respite care programs.

      Mother resided in shelters, and when she reached her time limit at a shelter, she

      stayed with friends because she “didn’t have any other option.” (Transcript p.

      22).




      1
          Father is not a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 3 of 18
[5]   By June 2018, Child could no longer reside at his last respite care placement,

      and the Department of Child Services (DCS) was alerted. Child was placed in

      foster care. A CHINS proceeding was instigated which was dismissed because

      a hearing was not held within the statutorily-mandated timeframe. On October

      23, 2018, after the CHINS was dismissed, the trial court ordered Child to be

      returned to Mother’s care. On October 24, 2018, Mother appeared at Child’s

      school seeking to take Child with her. After confirming that Mother was

      allowed to take Child, the school social worker removed Child from class.

      Child refused to go with Mother, which bothered Mother. Due to Child’s

      refusal to go with Mother, Child’s school social worker alerted DCS.


[6]   On October 25, 2018, the trial court granted DCS’s request to file a petition

      alleging that Child was a CHINS because Mother had failed to provide safe,

      stable housing for Child, Mother’s unemployment and housing instability

      demonstrated an inability to provide Child with basic care and necessities, and

      Mother had failed to take Child back into her care after the previous CHINS

      had been resolved in her favor. Child was placed in foster care. As part of its

      provisional orders, the trial court ordered supervised parenting time for Mother.


[7]   On December 11, 2018, the trial court conducted a fact-finding hearing on the

      CHINS petition. At the time of the hearing, Mother resided at the Wheeler

      Mission. Mother was on a waiting list for HIP housing, but she had not

      secured any other housing for the family. Her plan for Child’s housing if he

      were returned to her was to place him in a housing program where they could

      have increased contact. Mother acknowledged at the hearing that housing

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 4 of 18
      instability, along with other factors, had impacted Child’s mental health.

      Mother claimed to have received three offers of employment, but she had not

      been employed since July 2017. Mother had been diagnosed with PTSD and

      an anxiety disorder. Mother was prescribed medication for her mental health

      diagnoses which she was no longer taking. Family Case Manager Jonathan

      Bush (FCM Bush), who had been with the family since the inception of the first

      CHINS, testified that Mother had not presented him with any records

      indicating that she had been released by a physician from her medications.


[8]   When Mother testified at the fact-finding hearing, she left the witness stand

      multiple times to hand documents directly to attorneys in the courtroom.

      Eventually, the trial court requested that she remain seated during her

      testimony. At times Mother continued to talk despite her counsel’s

      admonishment to cease offering testimony without a question before her.

      Mother spoke out during the testimony of other witnesses, and she commented

      negatively when testimony was unfavorable to her, despite the requests of her

      counsel to stop.


[9]   FCM Bush had observed throughout his dealings with Mother that, when she

      was frustrated or angry, Mother would stop the conversation, walk out, or

      blame others for her situation. Mother had twice left hearings in this matter

      before court was adjourned. Approximately two weeks before the fact-finding

      hearing, Mother was referred to services by DCS to address her housing and

      employment issues. Mother had not reached out to the provider to seek

      assistance, and she did not respond when the service provider contacted her to

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 5 of 18
       arrange meetings. Mother had not had parenting time due to her failure to

       respond in a timely manner to the facilitator and due to Child’s lack of desire to

       meet with Mother until she was stabilized. FCM Bush recommended Child’s

       continued placement outside Mother’s care. He also recommended that

       Mother receive homebased services to address her housing and employment

       issues and that Mother undergo a psychiatric evaluation.


[10]   Child testified at the fact-finding hearing that he thought that it was important

       to have stable housing because “when you’re stable you can focus, you can do

       more, you can have . . . well, you can have your own life more essentially

       th[a]n when you’re not stable cause when you’re not stable you gotta worry

       about more.” (Tr. p. 56). Child remembered a time in his life when Mother

       had stable housing for them and noted that conditions for the family had

       changed significantly since 2013. Child recognized that Mother at times

       experienced “random outbursts” and that she had walked out of court twice.

       (Tr. p. 58). Child, who was fourteen years old at the time of the fact-finding,

       did not wish to return to Mother’s care until she had achieved some stability.


[11]   On December 23, 2018, the trial court issued an order declaring Child a CHINS

       in which it made the following relevant findings of fact and conclusions of law:


               8. Sometime prior to 4/15/16, and for an unknown period of
               time, [Child] had been placed in foster care through an open
               child welfare case in Illinois on the basis of mother’s mental
               health concerns. [Child] returned to her care 4/15/16; the
               Illinois case closed 3/29/17 after about fifteen months of a
               supervision plan.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 6 of 18
        9. [Mother] is diagnosed primarily with Post Traumatic Stress
        Disorder and anxiety disorder, and is not currently medicated but
        with no medical documentation to support [Mother] being off
        medications for her mental health and well-being. Prior to the
        fact-finding, [Mother] found a new provider from IU Health, Ms.
        Jan Rheinhart for counseling, and [Mother] hopes for family
        counseling to occur with [Child] because “of the amount of time
        my son has been in foster care.”


        10. [Mother] and [Child] left Illinois after they were “forcefully
        evicted” from public housing in Illinois for “failure to recertify.”


        11. At the time of the fact-finding 12/11/18, [Mother] has
        resided in a homeless shelter in Indianapolis, Indiana, “off and
        on” for the past six to seven months, otherwise staying with
        friends, and with “no other option” available to [M]other
        regarding housing for herself.


        12. Prior to living in a homeless shelter in Indianapolis, Mother
        and [Child] lived in a domestic violence shelter in Lexington,
        Kentucky, where they lived for seven to eight months to ten [sic]
        months.


        13. Prior to living in a domestic shelter in Lexington, Kentucky,
        [Mother] and [Child] lived in a domestic violence shelter in
        Anderson, Indiana, because, [M]other states, “there are domestic
        violence issues with regard to [Father].”


        14. [Mother] and [Child] have slept in a bus station for a couple
        weeks when [Mother] and [Child] left Kentucky for [Mother] to
        interview for a “logistics account executive position” in
        Cincinnati, Ohio.




Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 7 of 18
        15. [Mother] has accepted a couple job offers from different
        companies since leaving Anderson, Indiana, but she has never
        received a start date from any of the companies.


        16. In late April 2018, [Mother] found respite care for [Child]
        with the Children’s Bureau, as there was no room for him to stay
        with [M]other in a local shelter in Indianapolis, Indiana.
        Because of time restrictions with the respect [sic] care program,
        [Mother] relocated [Child] to a Safe Families program in
        Indianapolis, Indiana, from early May 2018 to early to mid-June
        2018. [Mother] then arranged for [Child] to stay at StopOver
        program in Indianapolis, Indiana, for [Child] to receive
        counseling services [Mother] thought [Child] needed and which
        StopOver made available.


        17. [Child] has been placed in foster care through 49D09-1806-
        JC-001620, and in the same foster care placement through
        CHINS cause, above, where he is thriving; [Child] requests his
        continued placement there until [Mother] “get(s) (herself)
        together.”


        18. Homemaker aid services are in place for [Mother] through
        this CHINS cause, above, but [Mother] has not responded to the
        service providers’ texts about where or when [Mother] can meet.
        [Mother] has not reached out in any communication with the
        homemaker aid service provider for housing or employment
        assistance.


        19. At the time of the filing of the petition 10/24/18, and at the
        time of the CHINS fact-finding 12/11/18, [Mother] has no stable
        housing and is without employment to care for [Child] and
        provide basic necessities for [Child].


        ****


Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 8 of 18
               21. [Child] has refused to participate in any parenting time with
               [Mother] or [Father] through the duration of this CHINS cause,
               above, as he wants [M]other “to be stable” before he is reunified
               with her so that he does not have to be uprooted again.


               22. [Mother’s] conduct during proceedings in this CHINS cause,
               above, calls into question her mental well[-]being: At the fact-
               finding 12/11/18, [Mother] left the witness stand a couple times,
               with the record running, despite admonishment by her attorney,
               to retrieve paperwork; without prompting, [Mother] reached over
               the witness stand at different points in the fact-finding to hand
               papers to the DCS attorney; [Mother] left the courtroom prior to
               conclusion of the [c]ourt’s hearing on two prior and separate
               occasions despite admonishment by the [c]ourt; the [FCM Bush]
               reports that he has observed on more than one occasion [Mother]
               speaking to herself, in the presence of no one.


       (Appellant’s App. Vol. II, pp. 95-97). The trial court concluded that Child was

       endangered by Mother’s inability to maintain employment and stable housing

       and that Mother’s mental health contributed to that inability. The trial court

       found that Child needed stable housing and “other necessary requirements”

       that he was not receiving due to Mother’s inability to sustain housing,

       employment, and her mental health. The trial court concluded that Child was

       unlikely to have those needs met without the coercive intervention of the court.


[12]   Mother now appeals. Additional facts will be provided as necessary.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 9 of 18
                               DISCUSSION AND DECISION
                                              I. Standard of Review

[13]   Mother challenges the evidence supporting the trial court’s findings of fact and

       its ultimate conclusion that Child is a CHINS. Our standard of review of a trial

       court’s CHINS determination is well-settled: we do not reweigh the evidence or

       judge witness credibility. In re D.J. v. Ind. Dep’t of Child Servs., 68 N.E.3d 574,

       577-78 (Ind. 2017). We consider only the evidence which supports the trial

       court’s decision and the reasonable inferences to be drawn from that evidence.

       Id. at 578. In addition, where, as here, the trial court has entered findings of

       fact and conclusions of law, we exercise a two-tiered review. Matter of K.P.G.,

       99 N.E.3d 677, 681 (Ind. Ct. App. 2018), trans. denied. First, we consider

       whether the evidence supports the findings, and, second, we determine whether

       the findings support the judgment. Id. We will reverse a trial court’s CHINS

       determination only if it is clearly erroneous and a review of the record leaves us

       firmly convinced that a mistake was made. Id. A CHINS determination is

       clearly erroneous “if the record facts do not support the findings or if it applies

       the wrong legal standard to properly found facts.” In re D.J., 68 N.E.3d at 578

       (internal quotation marks omitted).


                                               II. Findings of Fact

[14]   The trial court entered twenty-two findings of fact in its CHINS order. Mother

       challenges the evidence supporting the following three findings:




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 10 of 18
               7. [Child] refused to return to the custody of [Mother] on
               10/23/18 because he did not want to go with her if she did not
               have stable housing to provide him.


               11. At the time of the fact-finding 12/11/18, [Mother] has
               resided in a homeless shelter in Indianapolis, Indiana, “off and
               on” for the past six to seven months, otherwise staying with
               friends, and with “no other option” available to [M]other
               regarding housing for herself.


               22. [Mother’s] conduct during proceedings in this CHINS cause,
               above, calls into question her mental well[-]being . . . .


       (Appellant’s App. Vol. II, pp. 95-97).


[15]   Mother argues that finding 7 is unsupported by the evidence because the date of

       the incident was October 24, 2018, and not October 23, 2018, as found by the

       trial court. However, Child’s school social worker testified that the incident

       took place on October 23, 2018, and so, contrary to Mother’s argument, there is

       evidence in the record supporting the trial court’s finding that Child refused to

       go with her on October 23, 2018. In support of her claim otherwise, Mother

       cites a portion of the fact-finding hearing wherein Mother spoke out during the

       social worker’s testimony to contradict her. Even if the trial court had

       mistakenly found the date of the incident to be October 23, 2018, the date of the

       incident does not alter the substance of the finding, and Mother does not

       explain how she was prejudiced by the claimed error.


[16]   Mother’s claim as to finding 11 is that she testified at the fact-finding hearing

       that she had recently started working on her permanent housing plan and that

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 11 of 18
       she was working with HIP to procure housing. In light of this testimony, she

       argues that the trial court’s finding that she had no other housing options

       available to her was clearly erroneous. Mother’s argument misapprehends the

       nature of the trial court’s finding which was based on her housing history over

       the previous seven months, not her chances of future housing. Mother’s own

       testimony showed that she had been living in shelters and that when her time

       limit was up at a shelter, she stayed with friends because she had “no other

       option.” (Tr. p. 22). Although she may have recently undertaken new efforts

       to procure permanent housing, at the time of the fact-finding hearing, none of

       those options had materialized. Therefore, this finding was also supported by

       the evidence.


[17]   As to finding 22, Mother argues that her behavior in court has “no correlation

       in determining whether her mental health is sound.” (Appellant’s Br. at 13).

       Mother does not challenge the accuracy of the trial court’s findings regarding

       her specific conduct; rather, she maintains that those acts do not reflect upon

       her mental health. However, Mother’s acts of leaving the witness stand after

       being directed not to by her attorney, handing documents to the DCS attorney

       directly, and leaving the courtroom before hearings were adjourned

       demonstrated poor impulse control on Mother’s part, which does implicate her

       mental health. The trial court reasonably inferred from Mother’s conduct that

       she may have mental health issues to address. Pursuant to our standard of

       review, we do not second guess such reasonable inferences by the trial court.

       See In re D.J., 68 N.E.3d at 578.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 12 of 18
[18]   Mother’s challenge to the trial court’s finding as part of finding 22 that FCM

       Bush observed Mother talking to herself is equally unavailing. FCM Bush

       testified that he had observed Mother talking to herself when no one else was

       around, and, therefore, this finding was supported by the evidence and is not

       clearly erroneous. See id. Mother directs our attention to FCM Bush’s

       testimony that he assumed that, when he saw her talking to herself, she was

       practicing what to say in court, but this is evidence that does not support the

       trial court’s determination, and, pursuant to our standard of review, we do not

       consider it. Id.


                                             II. Conclusions of Law

[19]   Mother also asserts that the trial court’s conclusions of law are unsupported by

       the evidence. We begin by noting that “[n]ot every endangered child is a child

       in need of services, permitting the State’s parens patriae intrusion into the

       ordinarily private sphere of the family.” In re S.D., 2 N.E.3d 1283, 1287 (Ind.

       2014). In order to meet its burden to establish that a child is a CHINS, the

       State is required to show that a child is under the age of eighteen,


               (1) the child’s physical or mental condition is seriously impaired
                   or seriously endangered as a result of the inability, refusal, or
                   neglect of the child’s parent, guardian, or custodian to supply
                   the child with necessary food, clothing, shelter, medical care,
                   education, or supervision; and

               (2) the child needs care, treatment, or rehabilitation that

                    (A) the child is not receiving; and

                    (B) is unlikely to be provided or accepted without the coercive
                       intervention of the court.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 13 of 18
       Ind. Code § 31-34-1-1. Thus, the statute requires that the State prove “three

       basic elements: that the parent’s actions or inactions have seriously endangered

       the child, that the child’s needs are unmet, and (perhaps most critically) that

       those needs are unlikely to be met without State coercion.” In re S.D., 2 N.E.3d

       at 1287. The State is required to make this showing by a preponderance of the

       evidence. In re A.M., 121 N.E.3d 556, 562 (Ind. Ct. App. 2019), trans. denied.


                                                  A. Endangerment

[20]   Mother first argues that the State failed to prove that Child was endangered.

       The purpose of the CHINS statute is to protect children. In re C.K., 70 N.E.3d
359, 364 (Ind. Ct. App. 2016), trans. denied. The paramount interest in a

       CHINS proceeding is the best interest of the child, not the guilt or innocence of

       the parents. See Matter of D.P., 72 N.E.3d 976, 980 (Ind. Ct. App. 2017). While

       the CHINS statute requires that the State show that a child is seriously

       endangered, it does not require that a court wait until tragedy has occurred

       before intervening. In re C.K., 70 N.E.3d at 364. Rather, a child is a CHINS

       when he is endangered by a parent’s action or inaction. In re S.D., 2 N.E.3d at

       1287.


[21]   The trial court determined that Child was endangered by three main factors—

       housing instability, Mother’s unemployment which rendered her unable to

       provide housing and basic necessities, and Mother’s mental health. The State

       showed that the family had not had stable housing since being evicted from

       their public housing in Illinois in May 2017. Thereafter, Mother and Child


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 14 of 18
       lived in a series of shelters as Mother relocated to Anderson, Lexington, and

       Cincinnati. Just before arriving in Indianapolis, Mother and Child lived in a

       bus station for two weeks where Child was arrested and, at times, was forced to

       sleep on the street. Upon arrival in Indianapolis, Mother placed Child in a

       series of temporary respite care programs while she stayed at a shelter and with

       friends. Although Mother had placed her name on a waiting list for permanent

       housing, as of the time of the fact-finding hearing, she had not procured stable

       housing for Child. Her plan, if Child were returned to her, was to place Child

       in another housing program where he would continue to be out of her care.

       Child testified that he felt less secure when he lived in shelters, and he did not

       wish to return to Mother’s care until he had a stable place to live with her. The

       trial court reasonably concluded from this evidence that Child’s physical and

       mental health were endangered by Mother’s inability to procure stable housing.


[22]   In addition, Mother had been unemployed since July 2017. There was no

       evidence in the record that Mother or Child received any other form of income

       or food benefit. The reasonable inference to be made from these facts is that

       Child’s other basic needs, such as food and clothing, were being met from other

       sources apart from Mother. Although Mother’s efforts in accessing resources

       was commendable, the fact remains that for an extended period of time she

       herself was not providing Child with his basic needs, and she had essentially

       already placed Child outside of her care. Evidence of Mother’s poor impulse

       control, as manifested by her behavior in court and in her dealings with FCM

       Bush, and her untreated PTSD and anxiety disorder supported the trial court’s


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 15 of 18
       conclusion that her mental health contributed to her inability to obtain

       employment, despite a number of claimed job offers.


[23]   On appeal, Mother argues that she did not endanger Child because she

       consistently looked for stable housing and employment and was successful at

       meeting Child’s needs, despite having no home or employment. In support of

       that argument, Mother relies on In re S.M., 45 N.E.3d 1252, 1255-56 (Ind. Ct.

       App. 2015), wherein this court noted that the mere fact that a parent is

       unemployed or the mere fact that a family is living in a shelter does not de facto

       make a child a CHINS, where the record is devoid of evidence of a child’s

       needs going unmet. In that case, the State alleged that the children were

       CHINS primarily because the meconium of Mother’s newest child had tested

       positive for marijuana. Id. at 1256. We found that the State had failed to prove

       that the children were CHINS despite evidence of Mother’s marijuana use

       where the evidence also showed that the children always had a home, sufficient

       food, and sufficient clothing. Id.


[24]   We find that this case is distinguishable from In re S.M. in that Child has not

       always had a home or even a place in a shelter when he was in Mother’s care.

       Mother was not simply unemployed, nor was she simply temporarily unable to

       provide housing for child. Child’s case represents a confluence of long-term

       housing instability, unemployment, and untreated mental health diagnoses

       which, together, supported a reasonable conclusion that Child was endangered

       sufficient to find him to be a CHINS. Mother’s argument that Child testified



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 16 of 18
       that he did not feel endangered is simply an invitation for us to reweigh the

       evidence of the case, which we will not do. See In re D.J., 68 N.E.3d at 577-78.


                                               B. Coercive Intervention

[25]   Mother also argues that the trial court’s determination that Child required the

       coercive intervention of the State to have his needs met was not supported by

       the evidence. Mother’s main contention on this issue is that the evidence

       reflected her success at accessing housing and basic necessities for Child

       through programs without the State’s intervention. However, despite these

       efforts, the evidence showed that Mother did not secure stable housing or

       independently provide basic necessities for Child for over a year, Child was

       unwilling to reside with her in shelters, and that her plan for Child if he were

       not declared a CHINS was to place him in yet another housing program outside

       of her care. Mother had been referred to services in the previous CHINS with

       which she was not compliant at the time that CHINS proceeding was

       dismissed, and she had not complied with the services referred to her in the

       instant CHINS proceedings to address her housing instability and

       unemployment. Mother had also apparently ceased taking her medication

       without physician approval, which indicates that she will not address her

       mental health without State intervention. In light of this evidence, we conclude

       that the trial court’s conclusions that Child was endangered and had needs

       which would not be met without the coercive intervention of the State were not

       clearly erroneous. See id. at 578.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 17 of 18
                                              CONCLUSION
[26]   Based on the foregoing, we conclude that the trial court’s findings were

       supported by the evidence and that its conclusion that Child was a CHINS was

       not clearly erroneous.


[27]   Affirmed.


[28]   Bailey, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-253 | July 24, 2019   Page 18 of 18